Citation Nr: 1735849	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  07-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for right knee disability status post meniscal tear.

2. Entitlement to an increased rating for left knee disability status post meniscal tear.

3. Entitlement to an increased rating for right knee disability other than status post meniscal tear.

4. Entitlement to an increased rating for left knee disability other than status post meniscal tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2006 of a Department of Veterans Affairs (VA) Regional Office. 

While on appeal, in a rating decision in December 2007, the RO granted a separate 10 percent rating for instability of the left knee. 

In a decision in March 2011, the Board denied the claims for increase for chondromalacia of the right knee with Osgood-Schlatter's disease and for chondromalacia of the left knee with Osgood-Schlatter's disease. 

The Veteran then appealed the Board's decision, denying the claims for increase for the knees, to the United States Court of Appeals for Veterans Claims (Court). In February 2012, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded. 

In an order in March 2012, the Court granted the joint motion. 

In March 2013, the Board remanded the issues of an increased rating for chondromalacia of the right and left knee with Osgood-Schlatter's disease. 

In an October 2013 Board decision, the Board denied  the issue of entitlement to an increased rating for chondromalacia of the right and left knee with Osgood-Schlatter's disease. 

In September 2015, the Veteran filed a new claim for temporary disability due to right knee surgery and increased rating for chondromalacia of the right and left knee.

In July 2016, the RO granted a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence.

In November 2016, the Board remanded the issues of entitlement to an increased rating for right knee disability status post meniscal tear; entitlement to an increased rating for left knee disability status post meniscal tear; entitlement to an increased rating for right knee disability other than status post meniscal tear; and entitlement to an increased rating for left knee disability other than status post meniscal tear.


FINDING OF FACT

In October 2013, the Board denied the issues of entitlement to an increased rating for chondromalacia of the right and left knee with Osgood-Schlatter's disease. 


CONCLUSIONS OF LAW

1. The criteria for partially vacating the November 23, 2016 Board decision for entitlement to an increased rating for right knee disability status post meniscal tear is met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2. The criteria for partially vacating the November 23, 2016 Board decision for entitlement to an increased rating for left knee disability status post meniscal tear is met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

3. The criteria for partially vacating the November 23, 2016 Board decision for entitlement to an increased rating for right knee disability other than status post meniscal tear is met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904  (2016).

4. The criteria for partially vacating the November 23, 2016 Board decision for entitlement to an increased rating for left knee disability other than status post meniscal tear is met. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion. 38 C.F.R. § 20.904(a) (2016).

The present appeal, as noted above, has a complex procedural history, which includes prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  Most recently, by a decision dated November 23, 2016, the Board, among other things, remanded the issues of entitlement to increased ratings for the right and left knee disabilities.  However, the issue of entitlement to an increased rating for the right and left knee disabilities were previously denied in an October 24, 2013 Board decision and were no longer on appeal at the time of the November 23, 2016 Board remand. 

The Board sincerely apologizes for the July 20, 2017 appeal receipt notification letter to the Veteran and his representative, as it was made in error.  It appears as different claims were being adjudicated by the both the Board, RO, and the Court the case, and all of its issues, became difficult to track.  This is an unfortunate difficulty as sometimes many issues for a single Veteran are being adjudicated at three different levels in the appeals process at the same time. 

Accordingly, the November 23, 2016, Board decision addressing the issues of (1) entitlement to an increased rating for right knee disability status post meniscal tear; (2) entitlement to an increased rating for left knee disability status post meniscal tear; (3) entitlement to an increased rating for right knee disability other than status post meniscal tear; and (4) entitlement to an increased rating for left knee disability other than status post meniscal tear is partially vacated.

The remainder of the November 23, 2016, Board decision remains undisturbed.


ORDER

The November 23, 2016 Board decision, which remanded the issues of entitlement to an increased rating for right knee disability status post meniscal tear; entitlement to an increased rating for left knee disability status post meniscal tear; entitlement to an increased rating for right knee disability other than status post meniscal tear; and entitlement to an increased rating for left knee disability other than status post meniscal tear, is partially vacated, for the reasons cited above. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


